Exhibit NOTICE OF AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Management of Claude Resources Inc. is responsible for the preparation of the accompanying unaudited interim consolidated financial statements.The unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by Management to present fairly the financial position, operating results and cash flows of the Company. The Company's independent auditor has not performed a review of these financial statements, in accordance with standards established by the Canadian Institute of Chartered Accountants.These unaudited financial statements include all adjustments, consisting of normal and recurring items that Management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Neil McMillan Rick Johnson, CA Chief Executive Officer Chief Financial Officer Date:August 8, 2008 Consolidated Balance Sheets (Canadian Dollars in Thousands - Unaudited) June 30 December 31 2008 2007 Assets Current assets: Cash and cash equivalents $ - $ 2,628 Accounts receivable 5,773 3,404 Interest receivable on restricted promissory notes 2,053 3,294 Inventories and stockpiled ore 14,561 7,504 Shrinkage stope platform costs (Note 3) 13,457 10,872 Prepaids 464 594 36,308 28,296 Mineral properties 85,351 76,904 Oil & natural gas properties 9,036 9,099 Investments (Note 4) 3,207 1,140 Restricted promissory notes 81,938 81,606 Deposits for reclamation costs 2,398 2,389 $ 218,238 $ 199,434 Liabilities and Shareholders' Equity Current liabilities: Bank indebtedness $ 915 $ - Accounts payable and accrued liabilities 7,035 5,331 Interest payable on royalty obligations 2,001 3,205 Demand loans (Note 5) 4,999 6,015 Other current liabilities 2,289 1,887 17,239 16,438 Obligations under capital lease 2,385 1,612 Debenture (Note 6) 16,580 - Royalty obligations 83,130 82,779 Deferred revenue 6,869 7,291 Asset retirement obligations 3,086 3,207 129,289 111,327 Shareholders' equity: Share capital (Note 7) 83,484 85,591 Contributed surplus 2,137 1,308 Retained earnings 1,187 1,513 Accumulated other comprehensive income (deficit) 2,141 (305 ) 88,949 88,107 $ 218,238 $ 199,434 The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Loss (Canadian Dollars in Thousands, except per share amounts - Unaudited) Three Months Ended Six Months Ended June 30 June 30 2008 2007 2008 2007 Revenues: (Note 9) Gold $ 9,840 $ 4,947 $ 17,966 $ 10,676 Oil & natural gas (net of royalties) 1,789 767 2,490 1,393 11,629 5,714 20,456 12,069 Expenses: Gold 8,068 5,166 14,493 9,892 Oil & natural gas 377 523 891 1,022 Depreciation, depletion and accretion: Gold 2,782 2,323 5,338 4,113 Oil & natural gas 383 234 586 432 11,610 8,246 21,308 15,459 19 (2,532 ) (852 ) (3,390 ) Other income (expense): General and administrative (1,155 ) (1,021 ) (2,093 ) (1,889 ) Interest and other 194 386 376 538 Asset retirement obligation change of estimates 125 - 125 - Gain on sale of investments 166 - 166 - Stock compensation expense (120 ) (217 ) (288 ) (388 ) (790 ) (852 ) (1,714 ) (1,739 ) Loss before income taxes (771 ) (3,384 ) (2,566 ) (5,129 ) Income tax recovery (Note 8) - - 2,240 1,705 Net loss $ (771 ) $ (3,384 ) $ (326 ) $ (3,424 ) Net loss per share Basic and diluted $ (0.01 ) $ (0.04 ) $ (0.00 ) $ (0.04 ) Weighted average number of shares outstanding (000's) Basic 97,112 88,300 97,100 82,478 Diluted 97,112 88,300 97,100 82,478 The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Shareholders'Equity (Canadian Dollars in Thousands - Unaudited) Three Months Ended Six Months Ended June 30 June 30 2008 2007 2008 2007 Share Capital Balance, beginning of period $ 83,484 $ 55,197 $ 85,591 $ 56,036 Common shares issued - 21,450 (26 ) 21,440 Warrants exercised - 2,368 - 2,799 Flow-through renunciation - - (2,240 ) (1,705 ) Options exercised - 40 - 391 Other - - 159 94 Balance, end of period $ 83,484 $ 79,055 $ 83,484 $ 79,055 Contributed Surplus Balance, beginning of period $ 1,467 $ 1,097 $ 1,308 $ 1,062 Stock compensation expense 120 217 288 388 Options exercised - (202 ) - (271 ) Fair value of warrants issued 550 - 550 - Other - (1 ) (9 ) (68 ) Balance, end of period $ 2,137 $ 1,111 $ 2,137 $ 1,111 Retained Earnings Balance, beginning of period $ 1,958 $ 8,440 $ 1,513 $ 8,480 Net loss (771 ) (3,384 ) (326 ) (3,424 ) Balance, end of period $ 1,187 $ 5,056 $ 1,187 $ 5,056 Accumulated other comprehensive income (loss) Balance, beginning of period $ (590 ) $ 554 $ (305 ) $ - Transition adjustment - - - 463 Net change in gain (loss) on available-for-sale securities (Note 4) 2,731 (578 ) 2,446 (487 ) Balance, end of period $ 2,141 $ (24 ) $ 2,141 $ (24 ) Total retained earnings and accumulated other comprehensive income (loss) $ 3,328 $ 5,032 $ 3,328 $ 5,032 Shareholders' equity, end of period $ 88,949 $ 85,198 $ 88,949 $ 85,198 Consolidated Statements of Comprehensive Income (Loss) (Canadian Dollars in Thousands - Unaudited) Three Months Ended Six Months Ended June 30 June 30 2008 2007 2008 2007 Net loss $ (771 ) $ (3,384 ) $ (326 ) $ (3,424 ) Other comprehensive income (loss) Unrealized gain (loss) on marketable securities (Note 4) 2,731 (578 ) 2,446 (24 ) Total comprehensive income (loss) $ 1,960 $ (3,962 ) $ 2,120 $ (3,448 ) The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Cash Flows (Canadian Dollars in Thousands - Unaudited) Three Months Ended Six Months Ended June 30 June 30 2008 2007 2008 2007 Operations: Net loss $ (771 ) $ (3,384 ) $ (326 ) $ (3,424 ) Non-cash items: Depreciation, depletion and accretion 3,165 2,557 5,924 4,545 Asset retirement obligation change in estimate (125 ) - (125 ) - Gain on sale of investments (166 ) - (166 ) - Stock compensation expense 120 217 288 388 Income tax recovery - - (2,240 ) (1,705 ) Net changes in non-cash working capital: Receivables (3,834 ) (2,870 ) (1,128 ) (3,291 ) Inventories and stockpiled ore 1,893 878 (7,057 ) (5,617 ) Shrinkage stope platform costs 70 (375 ) (2,585 ) (1,266 ) Prepaids (82 ) (19 ) 130 (88 ) Payables and accrued liabilities (7,630 ) (8,969 ) 500 1,415 Cash used in operating activities (7,360 ) (11,965 ) (6,785 ) (9,043 ) Investing: Mineral properties (6,094 ) (6,166 ) (13,697 ) (16,906 ) Oil & natural gas properties (398 ) (167 ) (607 ) (375 ) Restricted promissory notes - - (332 ) - Investments 546 - 546 - Deposits for reclamation costs (5 ) (17 ) (9 ) (158 ) Cash used in investing activities (5,951 ) (6,350 ) (14,099 ) (17,439 ) Financing: Issue of common shares, net of issue costs - 23,657 124 24,385 Debenture proceeds, net of issue costs 17,130 - 17,130 - Production royalties - - 351 - Deferred revenue (204 ) (155 ) (556 ) (310 ) Bank indebtedness (3,073 ) (2,080 ) 915 - Demand loans: Repayment (510 ) (494 ) (1,016 ) (986 ) Obligations under capital lease: Proceeds 398 - 2,071 869 Repayment (430 ) (103 ) (763 ) (297 ) Cash provided from financial activities 13,311 20,825 18,256 23,661 Increase (decrease) in cash and cash equivalents - 2,510 (2,628 ) (2,821 ) Cash and cash equivalents, beginning of period - - 2,628 5,331 Cash and cash equivalents, end of period $ - $ 2,510 $ - $ 2,510 The accompanying notes form an integral part of these unaudited consolidated financial statements Notes to Consolidated Financial Statements For the Six Months Ended June 30, 2008 (Canadian Dollars in Thousands, except as otherwise noted) (Unaudited) Note 1 - Basis of Presentation These unaudited interim consolidated financial statements have been prepared by the Company in accordance with Canadian generally accepted accounting principles (Canadian GAAP) for interim financial statements.The preparation of financial data within these statements is based on, with the exception of capital disclosures, financial instruments and inventories, accounting policies and practices consistent with those used in the preparation of the most recent audited annual consolidated financial statements.The accompanying unaudited interim consolidated financial statements should be read in conjunction with the notes to the Company's audited consolidated financial statements for the ear ended December 31, 2007, as they do not contain all disclosures required by Canadian GAAP for annual financial statements. In the opinion of Management, all adjustments (including reclassifications and normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2008, and for comparative periods presented, have been made. Note 2 - Significant Accounting Policies Effective January 1, 2008, the Company adopted the following new accounting standards issued by the Canadian Institute of Chartered Accountants (“CICA”): (a)Section 1535, "Capital Disclosures" (b)Section 3862, ”Financial Instruments - Disclosures" and Section 3863, "Financial Instruments -
